             Case 2:21-mj-00171-MAT Document 10 Filed 03/26/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ21-171
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   GUMARO MANUEL GONZALEZ-FELIX, )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Possession of Controlled Substances with Intent to Distribute
15
     Date of Detention Hearing:    March 26, 2021.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant has been charged with a drug offense, the maximum penalty of which
22



     DETENTION ORDER
     PAGE -1
            Case 2:21-mj-00171-MAT Document 10 Filed 03/26/21 Page 2 of 3




01 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

02 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

03         2.      Defendant’s criminal record includes previous drug-related charges and failure

04 to appear with warrant activity. Defendant is associated with alias identifiers. He lacks legal

05 status in this country.    He was not interviewed by Pretrial Services, so his background

06 information is unknown or unverified. He does not contest detention.

07         3.      Taken as a whole, the record does not effectively rebut the presumption that no

08 condition or combination of conditions will reasonably assure the appearance of the defendant

09 as required and the safety of the community.

10      It is therefore ORDERED:

11      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

12         General for confinement in a correction facility separate, to the extent practicable, from

13         persons awaiting or serving sentences or being held in custody pending appeal;

14      2. Defendant shall be afforded reasonable opportunity for private consultation with

15         counsel;

16      3. On order of the United States or on request of an attorney for the Government, the person

17         in charge of the corrections facility in which defendant is confined shall deliver the

18         defendant to a United States Marshal for the purpose of an appearance in connection

19         with a court proceeding; and

20      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

21         for the defendant, to the United States Marshal, and to the United State Pretrial Services

22         Officer.



     DETENTION ORDER
     PAGE -2
          Case 2:21-mj-00171-MAT Document 10 Filed 03/26/21 Page 3 of 3




01       DATED this 26th day of March, 2021.

02

03                                             A
                                               Mary Alice Theiler
04                                             United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
